Name: 2010/112/CFSP: Council Decision 2010/112/CFSP of 22Ã February 2010 extending the mandate of the European Union Special Representative for Central Asia
 Type: Decision
 Subject Matter: civil law;  Asia and Oceania;  international affairs;  European construction
 Date Published: 2010-02-23

 23.2.2010 EN Official Journal of the European Union L 46/27 COUNCIL DECISION 2010/112/CFSP of 22 February 2010 extending the mandate of the European Union Special Representative for Central Asia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 5 October 2006, the Council adopted Decision 2006/670/CFSP (1) appointing Mr Pierre MOREL European Union Special Representative (EUSR) for Central Asia. (2) On 16 February 2009, the Council adopted Joint Action 2009/130/CFSP (2) amending and extending the mandate of the EUSR until 28 February 2010. (3) The mandate of the EUSR should be extended until 31 August 2010. However, the mandate of the EUSR may be terminated earlier, if the Council so decides, on a recommendation of the High Representative of the Union for Foreign Affairs and Security Policy (HR) following the entry into force of the decision establishing the European External Action Service. (4) The EUSR will implement his mandate in the context of a situation which may deteriorate and could harm the Common Foreign and Security Policy objectives set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mr Pierre MOREL as the European Union Special Representative (EUSR) for Central Asia is hereby extended until 31 August 2010. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a recommendation of the HR following the entry into force of the decision establishing the European External Action Service. Article 2 Policy objectives The EUSRs mandate shall be based on the Unions policy objectives in Central Asia. These objectives include: (a) promoting good and close relations between countries of Central Asia and the Union on the basis of common values and interests as set out in relevant agreements; (b) contributing to strengthening the stability and cooperation between the countries in the region; (c) contributing to strengthening democracy, the rule of law, good governance and respect for human rights and fundamental freedoms in Central Asia; (d) addressing key threats, especially specific problems with direct implications for Europe; (e) enhancing the Unions effectiveness and visibility in the region, including through a closer coordination with other relevant partners and international organisations, such as the OSCE. Article 3 Mandate 1. In order to achieve the policy objectives, the EUSRs mandate shall be to: (a) promote overall political coordination of the Union in Central Asia and ensure consistency of the external actions of the Union in the region; (b) monitor, on behalf of the High Representative of the Union for Foreign Affairs and Security Policy (HR) and in accordance with his mandate, together with the Commission the implementation process of the EU Strategy for a New Partnership with Central Asia, make recommendations and report to relevant Council bodies on a regular basis; (c) assist the Council in further developing a comprehensive policy towards Central Asia; (d) follow closely political developments in Central Asia by developing and maintaining close contacts with governments, parliaments, judiciary, civil society and mass media; (e) encourage Kazakhstan, the Kyrgyz Republic, Tajikistan, Turkmenistan and Uzbekistan to cooperate on regional issues of common interest; (f) develop appropriate contacts and cooperation with the main interested actors in the region, and all relevant regional and international organisations, including the Shanghai Cooperation Organisation (SCO), the Eurasian Economic Community (EURASEC), the Conference on Interaction and Confidence-Building Measures in Asia (CICA), the Collective Security Treaty Organisation (CSTO), the Central Asia Regional Economic Cooperation Program (CAREC) and the Central Asian Regional Information and Coordination Centre (CARICC); (g) contribute to the implementation of the EU human rights policy and EU Guidelines on Human Rights, in particular with regard to women and children in conflict-affected areas, especially by monitoring and addressing developments in this regard; (h) contribute, in close cooperation with the OSCE, to conflict prevention and resolution by developing contacts with the authorities and other local actors (NGOs, political parties, minorities, religious groups and their leaders); (i) provide input to the formulation of energy security, anti-narcotics and water resource management aspects of the CFSP with respect to Central Asia. 2. The EUSR shall support the work of the HR and maintain an overview of all activities of the Union in the region. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate acting under the authority of the HR. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 March 2010 to 31 August 2010 shall be EUR 800 000. 2. The expenditure financed by the amount stipulated in paragraph 1 shall be eligible as from 1 March 2010. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of his team. 2. Member States and institutions of the Union may propose the secondment of staff to work with the EUSR. The salary of personnel who are seconded by a Member State or an institution of the Union to the EUSR shall be covered by the Member State or the institution of the Union concerned respectively. Experts seconded by Member States to the General Secretariat of the Council may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State or Union institution and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and his staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of his staff shall be agreed with the host party/parties as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of his team shall respect the security principles and minimum standards established by Council Decision 2001/264/EC of 19 March 2001 adopting the Councils security regulations (3), in particular when managing EU classified information. Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegations and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with his mandate and the security situation in his geographical area of responsibility, for the security of all personnel under his direct authority, notably by: (a) establishing a mission-specific security plan based on guidance from the General Secretariat of the Council, including mission-specific physical, organisational and procedural security measures, governing management of the secure movement of personnel to, and within, the mission area, as well as management of security incidents and including a mission contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of his team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the General Secretariat of the Council; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report as necessary to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide the Foreign Affairs Council with reports. Article 12 Coordination 1. The EUSR shall promote overall Union political coordination. He shall help to ensure that all Union instruments in the field are engaged coherently to attain the Unions policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as those of the EUSR for Afghanistan. The EUSR shall provide regular briefings to Member States missions and the Unions delegations. 2. In the field, close liaison shall be maintained with the Heads of the Union delegations and Member States Heads of Mission. They shall make best efforts to assist the EUSR in the implementation of the mandate. The EUSR shall also liaise with other international and regional actors in the field. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the HR, the Council and the Commission with a mandate implementation report at the end of the mandate. Article 14 Entry into force This Decision shall enter into force on the date of its adoption. It shall apply from 1 March 2010. Article 15 Publication This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 February 2010. For the Council The President C. ASHTON (1) OJ L 275, 6.10.2006, p. 65. (2) OJ L 46, 17.2.2009, p. 43. (3) OJ L 101, 11.4.2001, p. 1.